Exhibit 10.5

 

LOGO [g795400rentechnew.jpg]

September 30, 2014

 

Sunshine Kaidi New Energy Group Co., Ltd.

Attn: Mr. Chen

T1 Jiangxia Avenue

Eastlake Newtech Development Zone,

Wuhan, China

 

  Re:           MIPSA Closing Date

Dear Mr. Chen:

Reference is hereby made to that certain Membership Interest Purchase and Sale
Agreement (the “MIPSA”) dated as of February 28, 2014, by and among Rentech,
Inc. (“Seller”), Sunshine Kaidi New Energy Group Co., Ltd. (“Buyer”), and RES
USA, LLC (the “Company”), as amended. All capitalized terms shall have the same
meaning as ascribed to them in the MIPSA unless otherwise defined herein.

1. Amendment of the MIPSA Closing Date. Section 2.1 of the MIPSA is hereby
deleted in its entirety and replaced with the following:

“The closing of the Sale provided for in Article 1 (the “Closing”) shall take
place by facsimile, electronic mail, or overnight courier delivery as the
Parties may mutually determine, commencing at 9:00 a.m. Pacific Standard Time,
as soon as possible, but in no event later than October 31, 2014 (subject to the
satisfaction or waiver of the conditions set forth in Article 9 and Article 10
that by their nature are to be satisfied at Closing) or such other date or time
as Buyer and Seller mutually determine (the “Closing Date”).”

Notwithstanding anything to the contrary herein or in the MIPSA, in the event
that the Closing does not take place by October 31, 2014 and such failure is not
caused by Seller, Seller shall not be deemed to have waived, and expressly
reserves, any remedies available to Seller due to Purchaser’s failure close by
September 30, 2014, including without limitation any damages suffered between
September 30, 2014 and October 31, 2014.

2. No Waiver. This letter agreement shall in no way be considered, nor is it
intended to be, a waiver by any party hereto of any condition precedent to its
obligation to perform under the MIPSA.

3. Continuing Effect. Subject only to the amendments, modifications or
stipulations herein contained, the terms, conditions, stipulations and
provisions of the MIPSA shall remain valid and binding on the parties thereto.
In the event of any inconsistency between the MIPSA and this letter agreement,
the provisions set forth herein shall prevail.

 

10877 Wilshire Boulevard, Suite 600 — Los Angeles, CA 90024 — T: 310.571.9800 —
F: 310.571.9799

www.rentechinc.com



--------------------------------------------------------------------------------

4. Governing Law. This letter agreement is governed by and is to be construed in
accordance with the laws of Hong Kong.

 

10877 Wilshire Boulevard, Suite 710 — Los Angeles, CA 90024 — T: 310.571.9800 —
F: 310.571.9799

www.rentechinc.com



--------------------------------------------------------------------------------

This letter agreement shall become valid and binding upon the execution by
Seller and Buyer on the date first above written. This letter agreement may be
executed in any number of counterparts, and by any party on separate
counterparts, each of which as so executed and delivered shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

 

Very truly yours, RENTECH, INC. By:  

/s/ Harold A. Wright

Name:   Harold A. Wright

Title:   SVP and Chief Technology Officer

 

Acknowledged and Agreed: SUNSHINE KAIDI NEW ENERGY GROUP CO., LTD. By:  

/s/ Chen Yilong

Name:   Chen Yilong

Title:   Chairman

 

10877 Wilshire Boulevard, Suite 710 — Los Angeles, CA 90024 — T: 310.571.9800 —
F: 310.571.9799

www.rentechinc.com